 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:11-cr-00450-TLN
12                      Plaintiff,
13           v.                                      ORDER
14    OLGA PALAMARCHUK,
15                      Defendant.
16

17          This matter is before the Court on Defendant Olga Palamarchuk’s (“Defendant”) Motion

18   for Compassionate Release pursuant to 18 U.S.C. § 3582(C)(1)(A). (ECF No. 434.) The

19   Government filed an opposition. (ECF No. 439.) Defendant has not filed a reply. For the

20   reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On July 13, 2015, a jury found Defendant guilty of three counts of a seven-count

 3   indictment: (1) conspiracy to commit mail fraud in violation of 18 U.S.C. § 1349; (2) false

 4   statement to a federally insured financial institution in violation of U.S.C. § 1014; and (3) money

 5   laundering in violation of 18 U.S.C. § 1957. (ECF No. 208.) On October 22, 2015, the Court

 6   sentenced Defendant to a 70-month term of imprisonment to be followed by a 36-month term of

 7   supervised release. (ECF No. 289.) Defendant appealed. (ECF No. 293.) Defendant served

 8   approximately 37.5 months of her 70-month sentence before being released in January 2019 on

 9   bail pending her appeal. (ECF No. 390.) By memorandum filed on November 8, 2019, the Ninth

10   Circuit affirmed Defendant’s conviction and sentence. (ECF No. 405.) Pursuant to the parties’

11   stipulation, the Court ordered Defendant to self-surrender to the Bureau of Prisons (“COP”) on or

12   before July 16, 2021. (ECF No. 431.) On June 4, 2021, Defendant filed the instant motion for

13   compassionate release based on her vulnerability to COVID-19. (ECF No. 434.)

14          II.     ANALYSIS

15          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

16   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

17   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

18   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

19                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
20                  motion on the defendant’s behalf or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
21                  whichever is earlier.
22   18 U.S.C. § 3582(c)(1)(A).

23          In the instant case, Defendant argues she is not currently in BOP custody and therefore

24   cannot apply to any BOP warden for release. (ECF No. 434 at 2.) The Government agrees that

25   the Court should bypass the exhaustion analysis in this particular case and proceed directly to the

26   merits. (ECF No. 439 at 8.) Because Defendant’s motion fails on the merits, the Court need not
27   and does address the exhaustion requirement.

28   ///

                                                       2
 1          Defendant is eligible for compassionate release only if she can demonstrate there are

 2   “extraordinary and compelling reasons” for a sentence reduction and such a reduction is

 3   “consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

 4   § 3582(c)(1)(A). The Ninth Circuit recently held that “the current version of U.S.S.G. § 1B1.13

 5   is not an ‘applicable policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

 6   defendant.” United States v. Aruda, No. 20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr. 8,

 7   2021). The Ninth Circuit explained “[t]he Sentencing Commission’s statements in U.S.S.G. §

 8   1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant,

 9   but they are not binding.” Id. Accordingly, the Court relies on § 1B1.13 herein as persuasive

10   authority.

11          The Sentencing Commission’s relevant policy statement on compassionate release

12   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

13   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

14   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

15   from a serious physical or medical condition, serious functional or cognitive impairment, or

16   deteriorating physical or mental health because of the aging process, “that substantially

17   diminishes the ability of the defendant to provide self-care within the environment of a

18   correctional facility and from which he or she is not expected to recover.” Id.

19          Defendant argues she is particularly vulnerable to COVID-19 because she suffers from

20   multiple medical conditions, including obesity, hypertension, heart irregularities, and
21   hyperlipidemia. (ECF No. 434 at 5–7.) Defendant submits medical records — filed under seal —

22   confirming she suffers from these medical conditions. Defendant’s medical conditions have been

23   identified by the Centers for Disease Control and Prevention (“CDC”) as risk factors for COVID-

24   19 complications. See generally CDC, Coronavirus Disease 2019 (COVID-19), People at

25   Increased Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

26   precautions/index.html (last visited June 23, 2021). However, because Defendant has not yet
27   been placed in a specific BOP facility, her arguments are too speculative at this time. Presumably

28   the BOP will not place Defendant in a facility experiencing a significant COVID-19 outbreak,

                                                        3
 1   and Defendant has not provided evidence to suggest the facility where she is placed will provide

 2   inadequate care. As such, the Court finds Defendant has not demonstrated extraordinary and

 3   compelling reasons for her release.

 4          Even assuming the Court found extraordinary and compelling reasons for Defendant’s

 5   release, the Court would nonetheless deny Defendant’s motion based on the 18 U.S.C. § 3553(a)

 6   (“§ 3553(a)”) factors. See 18 U.S.C. § 3582(c)(1)(A) (requiring consideration of the § 3553(a)

 7   factors before granting compassionate release).

 8          Defendant emphasizes she has completed the RDAP program and numerous other classes

 9   while in custody, which she argues is “clear evidence of significant post-sentencing

10   rehabilitation.” (ECF No. 434 at 7.) Defendant also argues she has had a difficult life and is

11   needed to provide care to her husband, elderly mother, and youngest child. (Id.) The applicable

12   guideline range at sentencing was 70 to 87 months in prison. The Court sentenced Defendant to a

13   low-end, 70-month tern of imprisonment. Defendant seeks to reduce her sentence to time served

14   despite having served only approximately 37.5 months of her sentence. (Id. at 1.) In other words,

15   Defendant is seeking a reduction from a well-supported, low-end, 70-month sentence to a

16   considerably lower 37.5-month sentence. Based on the record before the Court, the § 3553(a)

17   factors do not support such a drastic reduction. Although the § 3553(a) factors specifically

18   include the need to provide Defendant with medical care in the most effective manner, it appears

19   the BOP has thus far been capable of adequately addressing Defendant’s medical needs.

20   Therefore, Defendant’s medical needs do not outweigh the other § 3553(a) factors that support a
21   70-month sentence.

22          III.    CONCLUSION

23          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

24   Compassionate Release. (ECF No. 434.)

25          IT IS SO ORDERED.

26   DATED: June 23, 2021
27

28
                                              Troy L. Nunley
                                              United States
                                                      4     District Judge
